Title: To George Washington from Daniel Waters, 30 September 1790
From: Waters, Daniel
To: Washington, George



Sir.
Boston, September 30th 1790

The underwritten, has the honor to set forth, that previous to Your Excellencys taking the Command in 1775, He had the direction of a floating battery; and was appointed upon the 20th of January 1776 by your Excellency, to command the Schooner Lee: In which had the good fortune to Capture the 1st British transport with 120 Light Infantry: and also to assist at the taking of the powder Ship.
Your Excellencys recommendations to Congress, obtained him a Commission in 1777, for a Twenty-Gun Ship; but this he never set foot on board of, there being none of that description then built.
To fill up vacant time, & serve his Country, he engaged as a Volunteer with Captn Manly, in the Hancock, and after release, from a 12 Months imprisonment, had the Continental Brig Gates, until she was condemned. From that time to the present, hath been out of service, but now proffers himself to Command

the Continental Cutter, in this department: Which he hath no doubt but your Excellency will be pleased to appoint him to, as Captains in the Naval service of the United States, have a prior right, before any other Individuals. With great Respect he has the honor to be Your Excellys most Devoted servt

Daniel WatersCaptain in the Navy of United States America

